DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.



Status of Claims

Claims 2-4, 6, 9, 12-14, 16, 19 and 21-50 have been cancelled.
Claims 1, 5, 7-8, 10-11, 15, 17-18 and 20 are pending.

Response to Arguments

Applicant’s arguments in the Remarks filed on 12/16/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 10-11, 15, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There are more than two different claimed features of "determining” (i.e., determining a status…; determining a size…; determining a rank…; determining whether to modify…) as earlier in the claim 1 and claim 11. It is unclear that the limitation “the determining” at last line is referred to which one.
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10-11, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al (US 2017/0332036) in view of Mathur et al (US 2018/0152737) and further in view of Elliot et al (US 2017/0223395).
	Regarding claim 1, Panchaksharaiah discloses a method for displaying content based on event monitoring, comprising: 
playing a delayed portion of a live content stream via a primary display window (¶ [0006], ¶ [0038], ¶ [0048] and ¶ [0051] for playing a buffered portion of a live media at a 
detecting an event in the live content stream (¶ [0007], ¶ [0053]-[0055] and ¶ [0060] for detecting an event in the live media);
determining a status of a communication network by which devices is communicated (¶ [0096] for determining signal strength of a wireless communication network between devices);
determining a size of a secondary display window; determining a rank of the event (¶ [0005]-[0007], ¶ [0019], ¶ [0039], ¶ [0088] and ¶ [0098]-[0099] for determining a size or resizing a secondary display window based on the detected more importance (as “a rank”) of events);
determining whether to modify a rate at which the event is played via a secondary display window based on the rank of the event (¶ [0098]-[0099] for determining whether to resize content or to modify frame rate at which content event is played via a secondary display window based on the detected more important events), wherein the event is played via the secondary display window and the secondary display window is overlaid upon the primary display window (Figure 2); and
modifying the rate at which the event is played via the secondary display window based on a result of the determining (Figure 3; ¶ [0091]-[0092] and ¶ [0098]-[0099] for resizing content or modifying frame rate at which content event is played via either the first or the second display window based on a result of the determination of a detected more important event).

Mathur discloses determining a status of a communication network by which the live content stream is communicated (¶ [0011], ¶ [0026], ¶ [0036], ¶ [0039] and ¶ [0042]); and determining and modifying a bit rate at which a video stream is played via the secondary display window based on the rank of the event (¶ [0034]-[0035], ¶ [0039]-[0042] and ¶ [0045]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Panchaksharaiah system with the teaching of Mathur, so to enable the system to modify not only a frame rate of playing content but also a bit rate of playing content based on the rank of the event in order to enhance user viewing experience.
Elliot discloses determining and modifying a size of a secondary display window at which a video is played and changing a resolution (as “bit rate”), frame rate, a color ganut and a dynamic range of the video based on the status of the communication network (¶ [0006], ¶ [0030] and ¶ [0036]-[0040]).


Regarding claim 5, Panchaksharaiah in view of Mathur and further in view of Elliot discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the determining whether to modify the bit rate at which the event is played via the secondary display window is based on the status of the communication network (taught by Mathur; (¶ [0011], ¶ [0026], ¶ [0034]-[0036] and ¶ [0039]-[0042]; and taught by Elliot; ¶ [0036]-[0040]).

Regarding claim 7, Panchaksharaiah in view of Mathur and further in view of Elliot discloses the method as discussed in the rejection of claim 1. The combined system further discloses modifying an aspect of the primary display window based on the status of the communication network (taught by Mathur; (¶ [0011], ¶ [0026], ¶ [0034]-[0036] and ¶ [0039]-[0042]; and taught by Elliot; ¶ [0036]-[0040]).

Regarding claim 8, Panchaksharaiah in view of Mathur and further in view of Elliot discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the status of the communication network indicates a rate at which the live content stream data is communicated via the 

Regarding claim 10, Panchaksharaiah in view of Mathur and further in view of Elliot discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the modifying the bit rate at which the event is played via the secondary display window comprises increasing a bit rate at which the event is played via the secondary display window based on the rank of the event (taught by Mathur; ¶ [0011], ¶ [0026], ¶ [0034]-[0036], ¶ [0039]-[0042] and ¶ [0045]).

Regarding claim 11, all functionalities of a system in claim 11 are analyzed and rejected corresponding to claim 1. Panchaksharaiah in view of Mathur and further in view of Elliot further discloses a system comprising: a communication port configured to receive a live content stream via a communication network; a memory configured to buffer the received live content stream for playback; a display; and control circuitry (taught by Panchaksharaiah; Figures 7-8; ¶ [0049]-[0051]; Mathur’s Figure 7; and Elliot’s Figure 1).

Regarding claims 15, 17-18 and 20, all limitations of claims 15, 17-18 and 20 are analyzed and rejected corresponding to claims 5, 7-8 and 10 respectively.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421